     9:19-cv-00912-DCC       Date Filed 07/20/20    Entry Number 23      Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA

Donna Jolene Murdaugh Bell,         )            C/A No. 9:19-cv-00912-DCC
                                    )
                        Plaintiff,  )
                                    )
v.                                  )            OPINION AND ORDER
                                    )
Andrew Saul, Commissioner of Social )
Security,                           )
                                    )
                        Defendant. )
________________________________ )

       Plaintiff has brought this action pursuant to 42 U.S.C. § 405(g) seeking judicial

review of the final decision of the Commissioner of Social Security (“Commissioner”)

denying her claim for Disability Insurance Benefits ("DIB"). In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02 (D.S.C.), this matter was referred to a United States

Magistrate Judge for pre-trial handling. On February 28, 2020, Magistrate Judge Bristow

Marchant issued a Report and Recommendation (“Report”), recommending that the

decision of the Commissioner be affirmed. ECF No. 17. On March 27, 2020, Plaintiff

filed Objections to the Report, and the Commissioner filed a Reply on March 31, 2020.

For the reasons stated below, the Court adopts the Report and incorporates it herein by

reference.

       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with this Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The Court is charged with making a de novo determination of only those portions of the

Report that have been specifically objected to, and the Court may accept, reject, or modify

the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

                                            1
     9:19-cv-00912-DCC         Date Filed 07/20/20   Entry Number 23      Page 2 of 4




       The role of the federal judiciary in the administrative scheme established by the

Social Security Act (“the Act”) is a limited one. Section 205(g) of the Act provides, “[t]he

findings of the Secretary as to any fact, if supported by substantial evidence, shall be

conclusive . . . .”   42 U.S.C. § 405(g).        “Substantial evidence has been defined

innumerable times as more than a scintilla, but less than preponderance.” Thomas v.

Celebreeze, 331 F.2d 541, 543 (4th Cir. 1964). This standard precludes a de novo review

of the factual circumstances that substitutes the court’s findings for those of the

Commissioner. Vitek v. Finch, 438 F.2d 1157 (4th Cir. 1971). The court must uphold the

Commissioner’s decision as long as it was supported by substantial evidence and

reached through the application of the correct legal standard. Johnson v. Barnhart, 434

F.3d 650 (4th Cir. 2005). “From this it does not follow, however, that the findings of the

administrative agency are to be mechanically accepted. The statutorily granted right of

review contemplates more than an uncritical rubber stamping of the administrative

action.” Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). “[T]he courts must not

abdicate their responsibility to give careful scrutiny to the whole record to assure that

there is a sound foundation for the [Commissioner’s] findings, and that his conclusion is

rational.” Vitek, 438 F.2d at 1157–58.

                                     BACKGROUND

       Plaintiff applied for DIB on November 14, 2012, alleging disability beginning August

25, 2012 due to anxiety, depression, hypothyroidism, osteopenia, diverticulitis,

fibromyalgia, and arthritis.      Plaintiff's application was denied initially and on

reconsideration.   Plaintiff requested a hearing before an Administrative Law Judge

("ALJ"), which was held on October 9, 2014. The ALJ denied Plaintiff's application in a



                                             2
     9:19-cv-00912-DCC        Date Filed 07/20/20    Entry Number 23     Page 3 of 4




decision issued December 5, 2014. The Appeals Council granted review, vacated the

prior decision, and remanded the case to the ALJ to consider Plaintiff's maximum residual

functional capacity ("RFC") and to provide reasoning with specific references to the

evidence in the record. The ALJ held a second hearing on February 7, 2018, and again

denied Plaintiff's claims in a decision issued June 8, 2018. The Appeals Council denied

Plaintiff's request for a review of the second decision, making the June 8, 2018 ALJ

decision the final decision of the Commissioner.

                                       DISCUSSION

       The Magistrate Judge recommends that the Court affirm the Commissioner’s

decision because it is supported by substantial evidence and the proper legal standards

were applied. Plaintiff raises two objections to the Report. First, Plaintiff contends that

the Magistrate Judge erred in finding that substantial evidence supports the ALJ's

decision. Second, Plaintiff claims that the Magistrate Judge erred in finding that the ALJ

properly evaluated Plaintiff's credibility.   As stated below, the Court overrules both

objections.

       As to Plaintiff's first objection, she generally claims that "[t]he ALJ's decision

grossly overestimates [Plaintiff's] level of functioning and is quite selective in choosing

those medical records to which significant weight was afforded." ECF No. 20 at 3. The

Magistrate Judge thoroughly detailed the relevant legal standard and outlined the medical

evidence in the record that support the ALJ's finding. Under the deferential substantial

evidence standard, the Court may not substitute its own judgment and must affirm the

ALJ's decision if it is supported by "'such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.'" Biestek v. Berryhill, 139 S. Ct. 1148, 1154



                                              3
     9:19-cv-00912-DCC        Date Filed 07/20/20    Entry Number 23     Page 4 of 4




(2019) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229) (citation omitted).

Here, as the Report details, substantial evidence supports the ALJ's decision.

Accordingly, the Court overrules this objection.

       As to Plaintiff's second objection, she claims that "[t]he ALJ did nto take into

account [Plaintiff's] persistent treatment in his credibility analysis." ECF No. 20 at 4.

However, the Magistrate Judge provides a detailed explanation of the ALJ's evaluation of

Plaintiff's subjective complaints. Under the deferential substantial evidence standard, the

Court must defer to the ALJ's finding, particularly "[b]ecause he had the opportunity to

observe the demeanor and to determine the credibility of the complaint[s]." Shively v.

Heckler, 739 F.2d 987, 989 (4th Cir. 1984).         Accordingly, the Court overrules this

objection.

                                     CONCLUSION

       For the reasons set forth above, the Court ADOPTS the Report and AFFIRMS the

decision of the Commissioner.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
July 20, 2020
Spartanburg, South Carolina




                                            4
